NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: October 4, 2022


      S22Y1159. IN THE MATTER OF TRENT LEE COGGINS.


        PER CURIAM.

        This disciplinary matter is before the Court on the report and

recommendation of Special Master Jack J. Helms, Jr., who

recommends that the Court accept the petition for voluntary

discipline filed by respondent Trent Lee Coggins (State Bar No.

173299) pursuant to Bar Rule 4-227 (c) after the filing of a formal

complaint. Coggins asks that the Court impose a suspension of six

months, nunc pro tunc to September 1, 2021, for his admitted

violations of Rules 1.15 (I) (a) – (b), and 1.15 (II) (a) – (c), of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d).

The maximum penalty for a violation of Rules 1.15 (I) and 1.15 (II)

(a) and (b) is disbarment. The maximum penalty for a violation of

Rule 1.15 (II) (c) is a public reprimand.
      In his report, the Special Master made the following findings

of fact:

      Coggins, who has been a member of the Bar since 2001, owned

his own law practice and represented clients in commercial and

residential real estate transactions, acting at times as a closing

attorney and receiving and disbursing client and third-party funds

required to be held in an IOLTA account. Coggins maintained two

IOLTA accounts with Guardian Bank of Valdosta (“Guardian

Bank”).

      On May 27, 2016, Coggins acted as the closing attorney on the

sale of four residential lots owned by Palm Beach Development, LLC

(“PBD”), which were part of a 41-lot parcel owned by PBD. At the

time of the sale, Coggins’s client was and remains the sole member

of PBD.

      Several years prior to the sale, in 2010, the client borrowed

$136,555.24 from a third party (the “Loan”). Although Coggins was

not involved in either the origination or the closing of the Loan,

Coggins understood that the Loan was secured by PBD’s ownership

                                 2
interest in the 41-lot parcel and that his client had provided the

third party with a security deed to the 41 lots as collateral for the

Loan.

     Additionally, prior to the May 2016 closing, Coggins was

present and overheard a telephone conversation between his client

and the third party in which they discussed applying the proceeds

of the sale of the four lots towards repayment of the Loan. Coggins

believed that the third party would release the four lots from the

security deed upon application of the proceeds of the sale of those

lots toward repayment of the Loan. Indeed, in connection with this

disciplinary matter, the third party represented to the State Bar

that he agreed to accept the proceeds of the sale of the four lots as

payment towards the debt.       Coggins’s client also affirmatively

represented in an affidavit to the State Bar that, at the time of the

May 2016 closing, he was under the impression that a written

release was sent to the third party. The client further represented

to the State Bar that, in June 2017, the third party acknowledged

having received a release. However, notwithstanding the client’s

                                 3
representations to the State Bar, Coggins admits that the record in

this case does not include a written release, and no such release ever

existed.

     Following the closing on May 27, 2016, Coggins deposited

$49,898.91 into one of his IOLTA accounts at Guardian Bank, which

amount represented the gross proceeds from the sale of the four lots.

On the same day, Coggins wrote several checks from this IOLTA

account in connection with the closing, including Check No. 5016 in

the amount of $33,096.94 made payable to the third party, which

Coggins understood would be applied as partial repayment of the

Loan. According to the third party, sometime after the closing in

2016, he attempted to negotiate Check No. 5016 at a Regions Bank,

but the teller informed him that the IOLTA account did not have

sufficient funds for the check to be honored.

     More than a year later, in June 2017, the third party contacted

Coggins’s client and requested a replacement check, representing

that Check No. 5016 had been dishonored by the bank due to the

length of time that had elapsed since it was issued. The client told

                                  4
the third party that he would request a replacement check from

Coggins, but the client did not do so.

     Almost three years later, on May 14, 2019, the third party,

through counsel, sent Coggins a written demand to replace Check

No. 5016, maintaining that the check had been dishonored for

insufficient funds. Coggins contacted the third party’s counsel and

offered to tender the amount of the check—i.e., $33,096.94—

immediately, but the third party refused the offer, purportedly in

order to pressure Coggins’s client to repay the full amount due on

the Loan.

     On May 30, 2019, the third party commenced foreclosure

proceedings against the 41-lot parcel, setting July 2, 2019, as the

date of the non-judicial foreclosure sale. The day before the sale,

Coggins, on behalf of his client, wired $208,853.15 from his IOLTA

account to the third party in full settlement of the Loan. The third

party and Coggins’s client agreed that $33,096.94 of the $208,853.15

would satisfy the net proceeds due to the third party in connection

with the May 27, 2016 closing of the four lots.

                                  5
     While the issue of whether Check No. 5016 was actually

dishonored by the bank remains in dispute,1 Coggins admitted that

on 35 occasions between December 2016 and June 2019, the average

daily balance of his IOLTA account dropped below $33,096.94, such

that he would have had insufficient funds to cover the obligation to

the third party in connection with the May 27, 2016 closing.

According to Coggins, the shortfall in funds in his IOLTA account on

those occasions was caused by his lack of understanding of proper

trust account management, which resulted in his failure to maintain

a ledger of every transaction and a failure to reconcile the IOLTA

account on a regular basis.

     Coggins also admitted that between June 2019 and October

2019, he transferred unearned client funds from the IOLTA account

into his business operating account, which he used in support of his

other business interests that were at risk of financial collapse.




     1 According to an affidavit of an employee of Guardian Bank submitted
in connection with these disciplinary proceedings, the bank has no record of
Check No. 5016 having ever been presented through the bank’s tracking
system, and thus, it was never dishonored.
                                     6
Coggins explained that, in 2019, he was involved in a high-profile

development project in his community that unexpectedly required

an infusion of capital, and his only two options were either to go into

default   with   the   project   sponsors—facing     a   very   public

embarrassment and damage to his reputation—or borrow funds

from the IOLTA account. Coggins acknowledged that he made the

wrong choice and explained that he did so based on his fear of being

humiliated in the community where he has lived, raised a family,

and practiced law for over 20 years. The parties acknowledged that

Coggins had made restitution for each unauthorized transfer from

the IOLTA account and that all parties have been made whole.

     The Special Master concluded that Coggins admitted that he

violated Rule 1.15 (I) (a) by failing to maintain third-party funds and

other client funds in his IOLTA account at all times and keep those

funds separate from his own funds, and by failing to keep and

preserve complete records of those funds held in his IOLTA account.

In addition, Coggins admitted that he violated Rule 1.15 (I) (b) when

he disregarded the third party’s interest in the $33,096.94 by not

                                  7
maintaining it at all times in the IOLTA account and by not keeping

it separate from his personal funds. Moreover, Coggins admitted to

violating Rule 1.15 (II) (a) by administering part of the funds held

for the third party in his IOLTA account to someone other than the

third party without authorization. He also admitted to violating

Rule 1.15 (II) (b) by depositing personal funds into the IOLTA

account; holding personal funds in his IOLTA account beyond the

time when they were earned; failing to maintain a ledger for the

IOLTA account showing the balances held for each client or third

person; and withdrawing funds from the IOLTA account for personal

use that were not earned fees debited against the account of a

specific client and recorded as such. Finally, Coggins admitted that

he violated Rule 1.15 (II) (c) in that the funds he held in the IOLTA

account were not available for the third party to withdraw upon

request without delay.

     The Special Master stated that he relied on the ABA Standards

for Imposing Lawyer Sanctions for guidance in determining the

appropriate level of punishment in this disciplinary case, see In the

                                  8
Matter of Morse, 266 Ga. 652 (470 SE2d 232) (1996), noting that he

would consider the duties violated (as recited above), Coggins’s

mental state, the actual or potential injury caused by his

misconduct, and the aggravating and mitigating factors. See ABA

Standard 3.0.

     As for Coggins’s mental state, the Special Master concluded

that Coggins admitted that he knowingly and intentionally misused

client and third-party funds to prevent the failure of his business

venture, but that some of his violations also arose from his failure to

appreciate the importance of trust account management according

to the requirements of Rules 1.15 (I) and 1.15 (II), which sounded in

negligence.

     As for the actual or potential injury caused, the Special Master

concluded that given the third party’s apparent inaction for three

years, it did not appear that he had suffered any actual injury in

2016 when he may or may not have attempted to negotiate Check

No. 5016; however, even assuming that he never tried to cash the

check, the Special Master concluded that the third party still

                                  9
suffered some actual injury when the $33,096.94 went unpaid for a

period of time following his counsel’s specific, written demand for

payment. As for potential injury, the Special Master also noted that

Coggins admitted that the third party was exposed to potential

financial harm by virtue of Coggins not maintaining sufficient funds

to cover Check No. 5016 at all relevant times; that the owners of the

four lots were also exposed to injury when the third-party’s counsel

initiated non-judicial foreclosure against those properties; and that

the deficit in the trust account had the potential to undermine the

integrity of the significant funds Coggins held on deposit for

numerous clients and third persons between 2016 and 2019.

     As for aggravating factors, the Special Master considered

Coggins’s substantial experience in the practice of law and his

dishonest and selfish motive in using client funds to pay for his

business interests.   See ABA Standard 9.22 (b) and (i).      As for

mitigating factors, the Special Master considered Coggins’s personal

problems—primarily his lapse of judgment in fearing public



                                 10
humiliation2—which the Special Master concluded provided a

limited degree of mitigation, and the fact that Coggins made a

timely, good faith effort to make restitution and rectify the

consequences of his misconduct. See ABA Standard 9.32 (c) and (d).

In addition, the Special Master noted that Coggins had submitted

character references that attested to his professionalism, integrity,

and commitment to public services and that he had shown genuine

remorse. See ABA Standard 9.32 (g) and (l).

     As for the level of discipline, the Special Master determined

that, while this Court “views trust account violations as

exceptionally serious” and the maximum penalty for any “single

violation” of Rules 1.15 (I) or 1.15 (II) is disbarment, disbarment is

generally reserved for the most egregious circumstances. In the

Matter of Coulter, 304 Ga. 81, 83 (816 SE2d 1) (2018). See also, e.g.,

In the Matter of Hunt, 304 Ga. 635 (820 SE2d 716) (2018) (concluding

that disbarment was appropriate where multiple aggravating


     2  We question whether the fear of public humiliation from financial
losses is truly a mitigating circumstance, but given the other mitigating
circumstances, it does not change the result here.
                                   11
factors existed and the attorney, who was entrusted with a minor’s

settlement proceeds, spent the entire sum on personal and business

expenses); In the Matter of Wathen, 290 Ga. 438 (721 SE2d 899)

(2012) (holding that disbarment was appropriate where no

mitigating factors and numerous aggravating factors were found,

and the attorney settled a claim without the client’s authority and

converted the settlement proceeds for the attorney’s personal use).

     The Special Master concluded that, in marked contrast, where

the totality of the circumstances supported less severe discipline,

this Court has without hesitation imposed a suspension or

reprimand for trust account violations. See, e.g., In the Matter of

Terrell, 291 Ga. 91 (727 SE2d 499) (2012) (imposing six-month

suspension where attorney settled case for $98,250 and deposited

funds into IOLTA account but failed to maintain sufficient funds to

cover obligation during six-month period; attorney provided prompt

restitution, lacked prior discipline, and references supported

attorney’s good character); In the Matter of Summers, 278 Ga. 57

(597 SE2d 364) (2004) (six-month suspension imposed where

                                12
attorney held client funds in IOLTA account for over four years,

during which time the account at times contained insufficient funds

to cover the obligation, but attorney made restitution, cooperated

with State Bar, and expressed remorse); In the Matter of Drucker,

274 Ga. 536 (556 SE2d 129) (2001) (imposing six-month suspension

where attorney converted client settlement funds and ignored

numerous client requests for funds, but where attorney had repaid

the funds, had no prior disciplinary history, and personal and

emotional factors were present); In the Matter of deRosay, 268 Ga.

868 (494 SE2d 339) (1998) (imposing six-month suspension where

attorney wrote checks to himself against IOLTA account but made

complete restitution, filed petition for voluntary discipline and was

cooperative, expressed remorse, had no disciplinary record, and

demonstrated mitigating personal issues).

     Here, the Special Master concluded that Coggins’s misconduct,

although certainly serious, was mitigated by a number of

considerations that tended to offset or deemphasize the aggravating

factors,   including   his   restitution,   general   acceptance   of

                                  13
responsibility, remorse, and lack of any prior disciplinary history.

Thus, the Special Master determined that a six-month suspension

was appropriate. Moreover, the Special Master concluded that it

would be appropriate for the suspension to be imposed nunc pro tunc

to September 1, 2021, the date that Coggins stopped practicing law,

by closing his law office and his trust accounts, and withdrawing

properly from all representations. Coggins appended to his Petition

for Voluntary Discipline sworn evidence that documented the

termination of his law practice. See In the Matter of Onipede, 288

Ga. 156, 157 (702 SE2d 136) (2010) (“[W]hen an attorney requests

[discipline] nunc pro tunc, it is the lawyer’s responsibility to

demonstrate that [he] voluntarily stopped practicing law, the date

on which [his] law practice ended, and that [he] complied with all

the ethical obligations implicated in such a decision, such as

assisting clients in securing new counsel and facilitating the

transfer of client files and critical information about ongoing cases

to new counsel.”). The State Bar indicates that it does not oppose

the imposition of a six-month suspension, nunc pro tunc to

                                 14
September 1, 2021.

     We have reviewed the record and agree that a six-month

suspension, nunc pro tunc to September 1, 2021, is an appropriate

sanction for Coggins’s violations. Accordingly, we hereby accept

Coggins’s petition for voluntary discipline and order that Coggins be

suspended from the practice of law nunc pro tunc to September 1,

2021. Given that Coggin’s six-month suspension would now be

completed, he is also hereby reinstated.3

     Petition for voluntary discipline accepted. Six-month
suspension nunc pro tunc; reinstated. All the Justices concur.




     3 However, given Coggins’s lack of understanding of proper trust account
management, we urge him to utilize the State Bar’s Law Practice Management
Program and other resources designed to prevent a future failure to meet the
professional obligations of a Georgia lawyer.
                                     15